358 F.2d 306
Ruth McDAID, Administratrix of the Estate of Albert H.McDaid, Deceased,v.BALTIMORE & OHIO RAILROAD COMPANY, Appellant.
No. 15488.
United States Court of Appeals Third Circuit.
Argued Feb. 3, 1966.Decided March 28, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Gary F. Sharlock, Pittsburgh, Pa.  (Mercer & Buckley, Pittsburgh, Pa., on the brief), for appellant.
Richard Di Salle, Canonburg, Pa., for appellee.
Before STALEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
This is a diversity action in which the decedent's administratrix sued under the Wrongful Death and Survival Acts of Pennsylvania.1


2
Decedent died as a result of a collision between the automobile he was driving and a freight train of the defendant in Washington, Pennsylvania.


3
The details of the accident and of the physical conditions which prevailed at the time were fully and elaborately argued before us.  We have considered the circumstances of the case and the arguments made and are satisfied that the verdict in favor of the plaintiff was not without support in the record and that the case presented a question for the jury.


4
The judgment therefore will be affirmed.



1
 Act of April 15, 1851, P.L. 669, 19, 12 Purdon's Pa.Stat.Anno. 1601; Act of April 7, 1807, P.L. 155, 4, 12 Purdon's Pa.Stat.Anno. 11